Mr. Justice Peat
delivered the opinion of the court.
This cause was brought into the circuit court of the county of Lowndes by writ of certiorari to a justice’s court.
A motion was made to dismiss the same, and sustained by the court, on the ground that the writ issued without sufficient showing for that purpose. Upon this decision of the court a bill of exceptions was tendered and signed.
The petition stated that the plaintiff in error obtained a judgment in the circuit court of the county of Lowndes against the defendant in error for the sum of 93 dollars 57 cents.
That afterwards the defendants in error obtained a judgment in a justice’s court against the plaintiff in error for the sum of 42 dollars 68 cents, and that he is making efforts to collect it without having paid the judgment recovered by the plaintiff.
Upon this statement of facts the process issued, and is sought to be sustained.
The circuit court surely had no jurisdiction of the matter. The certiorari was improperly awarded and very properly dismissed; we, therefore, affirm the judgment below with costs.